In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00197-CR



     EDWIN ANTONIO OSORIO-LOPEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
               Upshur County, Texas
               Trial Court No. 17914




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION
           After a jury trial in Upshur County, Edwin Antonio Osorio-Lopez was convicted of

evading arrest or detention with a vehicle and aggravated assault with a deadly weapon. Osorio-

Lopez was sentenced to concurrent ten-year and twenty-year sentences, respectively. 1

           In this appeal of his conviction of evading arrest or detention with a vehicle, Osorio-Lopez

brings a single point of error, claiming that the trial court erred in not granting his motion for a

continuance to allow for a competency examination. 2

           By order dated August 14, 2019, we sustained Osorio-Lopez’s point of error and abated

this case to the trial court with instructions to conduct a retrospective competency trial, if such a

trial were feasible. We have reviewed the supplemental reporter’s records and the supplemental

clerk’s records showing that on November 5, 2019, the trial court found that a retrospective

competency trial was feasible. The supplemental records further indicate that the trial court

conducted the retrospective competency trial on February 25, 2020, and found Osorio-Lopez to

have been competent at the trial resulting in the conviction which is the subject of this appeal.

           Osorio-Lopez brings no additional points of error.




1
    See TEX. PENAL CODE ANN. §§ 38.04(b)(2)(A), 22.02.
2
 In companion cause number 06-18-00198-CR, Osorio-Lopez appeals from his conviction of aggravated assault with
a deadly weapon.
                                                         2
      We, therefore, affirm the trial court’s judgment.




                                            Scott E. Stevens
                                            Justice

Date Submitted:      March 10, 2020
Date Decided:        March 27, 2020

Do Not Publish




                                               3